 Case 9:20-cv-80627-WPD Document 23 Entered on FLSD Docket 08/03/2020 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION


 YOLANDA MINUS,

            Plaintiff,

 v.                                                    CASE NO.: 9:20-cv-80627-WPD

 CREDIT ACCEPTANCE
 CORPORATION,

            Defendant.


                                           ./


                         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE


                   COMES NOW the Plaintiff, Yolanda Minus, and the Defendant, Credit Acceptance

Corporation, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), by and through their undersigned counsel,

hereby stipulate to dismiss, with prejudice, each claim and count therein asserted by Plaintiff against

the Defendant, in the above styled action, with Plaintiff and Defendant to bear their own attorney’s

fees, costs and expenses.

      By:

      /s/Amanda J. Allen, Esq.                              /s/ Jacqueline Simms-Petredis, Esq.
      Amanda J. Allen, Esquire                              Jacqueline Simms-Petredis, Esquire
      Florida Bar No. 98228                                 Florida Bar No. 906751
      Amanda@TheConsumerProtectionFirm.com                  jsimms-petredis@burr.com
      THE CONSUMER PROTECTION FIRM                          BURR & FORMAN LLP
      4030 Henderson Blvd.                                  201 N. Franklin Street, Suite 3200
      Tampa, FL 33629                                       Tampa, FL 33602
      Tele: (813) 500-1500                                  Tele: (813) 221-2626
      Fax: (813) 435-2369                                   Fax: (813) 221-7335
      Attorney for Plaintiff                                Attorney for Defendant
 Case 9:20-cv-80627-WPD Document 23 Entered on FLSD Docket 08/03/2020 Page 2 of 2

                                   CERTIFICATE OF SERVICE

      I certify that on August 3, 2020, a copy of the foregoing document was served on all counsel of
record via CM/ECF.



                                           s/Amanda J. Allen, Esq.
                                              Amanda J. Allen, Esquire
                                              Florida Bar No. 98228
                                              Amanda@TheConsumerProtectionFirm.com
                                              Shenia@TheConsumerProtectionFirm.com
                                              THE CONSUMER PROTECTION FIRM, PLLC
                                              4030 Henderson Blvd.
                                              Tampa, FL 33629
                                              Tele: (813) 500-1500
                                              Fax: (813) 435-2369
                                              Attorney for Plaintiff
